Warner, Chief Justice.
When these cases were before this Court during the present term, it was held and decided, “ that on the abolition of the offices of the Western and Atlantic Railroad, the Comptroller General became the proper custodian of the books and records of the road, and the duty of causing the true amount due by defaulting officers of the road to be ascertained, devolved upon him; that the Legislature has authority to appoint a committee of their own.body, as ministerial agents, to audit and state the accounts of the officers and agents of the Western and Atlantic Railroad. Where such statement shows an officer or agent in default, and is transmitted by the committee to the Comptroller General, and he thereupon issues executions against the defaulting officer and his sureties, this Court will presume that he satisfied himself of the correctness of the committee’s report by inspection of the books and accounts of the Western and Atlantic Railroad, and adopted it as his own; that the Courts will not entertain jurisdiction to enjoin such execution on the ground that there is a suit pending at the instance of the State against the defaulting agent and their securities on their bond, or on the ground that the amount for which the agent is a defaulter was fraudulently used and embezzled by him. After the judgment of this Court had been rendered, the complainants amended their bills and again applied for injunctions to restrain the collection of the executions issued by the Comptroller General, *359which were refused by the Court, and the complainants excepted.
The averments in the amended bills go behind the issuing of the executions by the Comptroller General and relate to matters which transpired prior to his action in issuing them for the purpose of attacking the validity thereof, and one of the complainants alleges that a part of one of the executions is not due. The issuing of the executions by the Comptroller General to collect the public revenue due to the State, was the act of the Executive department of the State government, and the Courts have no power or authority to compel that department, by mandamus or other judicial process, to issue executions for the collection of the public l'evenue of the State, or to restrain that department of the government from doing so, or to prescribe the kind or sufficiency of the evidence which shall be necessary to authorize it to issue such executions against the defaulting officers and agents of the government — that is a matter which belongs to the Executive department of the government, exclusively. All debtors to the Western and Atlantic Eailroad were debtors to the State or public: Code, 981. The remedy against the superintendent and other officers of the road is the same as against tax collectors or receivers: Code, 991.
The Act of 1858, from which the provisions in the Code are taken, is still more explicit upon this point. The 7th section of that Act declares, “that debtors to said road shall stand upon the same footing, as to liability and accountability, as collectors of taxes are now liable by law, and no judicial interference shall be had, held or entertained to stop or suspend the collection of a fi. fa., when issued according to the terms and provisions of this Act. But the Governor, for the time being, may and shall, upon affidavit filed as to the amount really due, upon affiant fully paying the sum admitted to be due, stating all the facts in his affidavit, and therein shewing why he has paid all that is really due, to suspend the collection of the residue until the meeting of the next Legislature, to whom he shall submit the matter for their ac*360tion.” The 6th section of the Act provides for the issuing executions against the defaulting officers-of the road by the Comptroller General. The 8th section of that Act declares, “ that it shall be liberally construed to effect prompt accountability and payment from debtors of the road.” The 971st section of the Code declares that, “ all laws heretofore enacted having a special or local application to said road, and in force at the time of the adoption of this Code, are kept in force, unless herein repealed expressly, or by implication.”
Can any one doubt that it was the clear and manifest intention of the Legislature that there should not beany judicial interference with the collection of claims due the State by the defaulting officers of the road ? But it is said if there is not judicial interference, the complainants will be remediless. The 7th section of the Act before cited points out the remedy, which negatives the idea that it was to be by judicial interference. The principle is, that the State must collect her revenue for the support of government through the action of the Executive department thereof, whether derived from taxes or from her other sources of revenue, without any judicial interference therewith. The Courts will not presume that the State, in the exercise of her sovereign prerogative in the collection of her revenue, will do injustice to any of her citizens for her own benefit. The complainants, at the time they signed the official bonds of their principal, must be presumed to have done so with a full knowledge of the law applicable to their liability thereon, and as to the manner of its enforcement against them for the default of their principal. The issuing the executions by the Comptroller General in this case being the act of the Executive department of the government, having the exclusive jurisdiction over that subject matter, the Courts have no legal right, judicially, to interfere with the exercise of that jurisdiction, for the reasons alleged, either in the original bills of the complainants or in their amended bills, but, on the contrary, are expressly prohibited from doing so. Let the judgment of the Court below be affirmed in both cases.